



COURT OF APPEAL FOR ONTARIO

CITATION: DeNardi v. Opie, 2015 ONCA 239

DATE: 20150410

DOCKET: C58736

Sharpe, van Rensburg and Pardu JJ.A.

BETWEEN

Julie Christine DeNardi

Applicant (Respondent)

and

Anne
    Dorothy Brittain,
Janice Opie
and

The
    Public Guardian and Trustee

Respondents (Appellant)

Margaret Hoy, for the appellant

Brad Wiseman, for the respondent

Heard and released orally: March 30, 2015

On appeal from the order of Justice James A. Ramsay of
    the Superior Court of Justice, dated April 1, 2014.

ENDORSEMENT


[1]

We do not agree that the application judge lacked jurisdiction to make
    the costs order that is under appeal, or that the appellant did not have
    adequate notice that costs could be in play. While costs were not specifically
    claimed in the Notice of Application, there was a claim for such further and
    other relief as counsel may advise, a costs order had been made on an earlier
    appearance and the respondent made an offer to settle which included a claim
    for costs. Collectively, this was adequate notice that costs were in play.

[2]

Nor are we persuaded that there was any injustice or unfairness in
    making a costs order in the circumstances of this case. The application judge
    found that the appellant had perjured herself on her cross-examination, and
    that her perjury had protracted the litigation. Neither the appellant nor the
    respondent stood to gain anything from the litigation, and given the
    appellants misconduct, a costs order was fully justified.

[3]

The appeal is dismissed. Costs for the respondent fixed at $10,000,
    inclusive of all appearances in this court, disbursements and taxes.

Robert J. Sharpe J.A.

K. van Rensburg J.A.

G. Pardu J.A.


